 Case 5:21-cr-50014-TLB Document 38             Filed 08/20/21 Page 1 of 5 PageID #: 452




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )         Case No. 5:21-CR-50014-001
                                                    )
JOSHUA JAMES DUGGAR,                                )
                                                    )
       Defendant.                                   )

                DEFENDANT’S MOTION TO SUPPRESS PHOTOGRAPHS
                OF DUGGAR’S HANDS AND FEET WHILE IN CUSTODY

       Defendant Joshua James Duggar (“Duggar”), by and through undersigned counsel,

respectfully moves to suppress photographs law enforcement took of Duggar’s hands and feet

while requiring him to pose for the photographs in custody.

       I.      Background

       Duggar is charged in a two-count indictment alleging one count of receipt of child

pornography and one count of possession of child pornography. (Doc. 1). Duggar has pleaded not

guilty to both counts.

       This motion focuses on photographs taken by law enforcement on or about April 29, 2021

while Duggar was in the custody of the United States Department of Homeland Security (“HSI”)

after self-surrendering as instructed:
 Case 5:21-cr-50014-TLB Document 38               Filed 08/20/21 Page 2 of 5 PageID #: 453




       The photographs—which depict Duggar’s hands and feet from atypical angles—were

taken after Duggar self-surrendered with the assistance of his local attorney in Fayetteville,

Arkansas. Outside the presence of his legal counsel, HSI ordered Duggar to position his hands and

feet in particular ways prior to and during the taking of the photographs. HSI did not have a warrant

which authorized the taking of the photographs.

       II.     This Court Should Suppress These Warrantless Photographs

       It is well settled in this Circuit that law enforcement must obtain a warrant which permits

photographing a defendant’s body parts (other than a simple booking photograph) and to permit

requiring a defendant to pose in a particular manner for these types of photographs. For instance,

the United States District Court for the District of Minnesota expressly addressed the need for a

search warrant under these circumstances in a case where, unlike here, law enforcement obtained

a warrant:

       This Court concludes that Special Agent Drengson did not unreasonably execute
       the search warrant allowing him to obtain “body views and photography of
       [Merrell's] hands” (Gov't's Ex. 2) when he took approximately forty-seven
       photographs and posed Merrell's hands in certain ways. Although Special Agent
       Drengson manipulated Merrell's hands during the execution of the search warrant…
       the Court concludes that, for purposes of the Fourth Amendment, the need for
       obtaining useful photographs pursuant to the search warrant    outweighs      this
       intrusion on Merrell's personal rights.

United States v. Merrell, 88 F. Supp. 3d 1017, 1031-32 (D. Minn. 2015).

       Unlike in Merrell, law enforcement in this case had no “search warrant allowing [them] to

obtain body views and photography of [Duggar’s] hands” when they took “photographs and posed

[Duggar’s] hands in certain ways.” Id. HSI “manipulated [Duggar’s] hands” but did so without a

“search warrant.” Id. Indeed, in stark contrast to Merrell, HSI did not “obtain[] useful photographs

pursuant to [a] search warrant.” Id.



                                                  2
    Case 5:21-cr-50014-TLB Document 38                    Filed 08/20/21 Page 3 of 5 PageID #: 454




        On appeal, the Eighth Circuit reiterated: “In this case, the warrant specified that law

enforcement could search ‘[t]he person of Roxanne Merrell, specifically body views and

photography of her hands.’” United States v. Merrell, 842 F.3d 577, 581 (8th Cir. 2016). Indeed,

the appellate court’s framing of the issue is determinative for purposes of the motion before this

Court: “the photographs were evidence gathered during the execution of a valid search warrant.”

Id. at 582.

        In this case, HSI gathered evidence1 using means requiring a valid search warrant—but

HSI had no search warrant. Instead, Duggar was in custody having just left the presence of his

attorney when he self-surrendered as instructed. What is particularly egregious about HSI’s

conduct in this capacity is that Duggar’s body parts were manipulated and he was required to pose

for the photographs. By any measure, this constitutes a search and an “intrusion on [his] personal

rights”—all without his counsel present—in violation of his Fourth, Fifth, and Sixth Amendment

rights. See Merrell, 88 F. Supp. 3d at 1032.

        This requires suppression of these photographs.

        III.     Conclusion

        Based on the foregoing, this Court should suppress photographs law enforcement took of

Duggar’s hands and feet while requiring him to pose for the photographs in custody.




1
 In filing this motion to vindicate Duggar’s rights, the defense is in no way even suggesting that these photographs
have any actual evidentiary value to the Government.

                                                         3
Case 5:21-cr-50014-TLB Document 38   Filed 08/20/21 Page 4 of 5 PageID #: 455




                                 Respectfully submitted,

                                 Margulis Gelfand, LLC

                                  /s/ Justin K. Gelfand
                                 JUSTIN K. GELFAND, MO Bar No. 62265*
                                 7700 Bonhomme Ave., Ste. 750
                                 St. Louis, MO 63105
                                 Telephone: 314.390.0234
                                 Facsimile: 314.485.2264
                                 justin@margulisgelfand.com
                                 Counsel for Defendant
                                 *Admitted Pro Hac Vice

                                 --- and ---

                                 Story Law Firm, PLLC

                                 /s/ Travis W. Story
                                 Travis W. Story, AR Bar No. 2008278
                                 Gregory F. Payne, AR Bar No. 2017008
                                 3608 Steele Blvd., #105
                                 Fayetteville, AR 72703
                                 Telephone: (479) 448-3700
                                 Facsimile: (479) 443-3701
                                 travis@storylawfirm.com
                                 greg@storylawfirm.com




                                     4
Case 5:21-cr-50014-TLB Document 38               Filed 08/20/21 Page 5 of 5 PageID #: 456




                                     Certificate of Service

      I hereby certify that the foregoing was filed electronically with the Clerk of the Court to

be served by operation of the Court’s electronic filing system upon the Office of the United States

Attorney.


                                              /s/ Justin K. Gelfand
                                             JUSTIN K. GELFAND, MO Bar No. 62265*
                                             7700 Bonhomme Ave., Ste. 750
                                             St. Louis, MO 63105
                                             Telephone: 314.390.0234
                                             Facsimile: 314.485.2264
                                             justin@margulisgelfand.com
                                             Counsel for Defendant
                                             *Admitted Pro Hac Vice




                                                5
